Exhibit 10.1

AMN HEALTHCARE 2017 EQUITY PLAN

SECTION 1. GENERAL PURPOSE OF THE PLAN; DEFINITIONS

 

 

The name of the plan is the AMN Healthcare 2017 Equity Plan (as may be amended
from time to time, the “Plan”). The purpose of the Plan is to encourage and
enable the officers, employees, directors, and other key persons (including
consultants and prospective employees) of AMN Healthcare Services, Inc., a
Delaware corporation (the “Company”), and its Subsidiaries upon whose judgment,
initiative and efforts the Company largely depends for the successful conduct of
its business to acquire a proprietary interest in the Company. It is anticipated
that providing such persons with a direct stake in the Company’s welfare will
assure a closer identification of their interests with those of the Company and
its stockholders, thereby stimulating their efforts on the Company’s behalf and
strengthening their desire to remain with the Company. The following terms shall
be defined as set forth below:

“409A Award” is defined in Section 13.

“Administrator” is defined in Section 2(a).

“Award” or “Awards,” except where referring to a particular category of grant
under the Plan, shall include Incentive Stock Options, Non-Qualified Stock
Options, Stock Appreciation Rights, Restricted Stock Awards, Restricted Stock
Unit Awards and Unrestricted Stock Awards.

“Board” means the Board of Directors of the Company.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
Code, and related rules, regulations, and interpretations.

“Committee” means the compensation committee of the Board or a similar committee
performing the functions of the compensation committee and that is comprised of
(unless the Board determines otherwise) not less than two Non-Employee Directors
who are also Outside Directors.

“Company” is defined in the introductory paragraph of this Section 1.

“Company’s Previous Equity Plan” means the AMN Healthcare Equity Plan, as
amended and restated, adopted by the Company’s stockholders on April 18, 2012.

“Covered Employee” means an employee of the Company who is a “Covered Employee”
within the meaning of Section 162(m) of the Code.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

“Fair Market Value” of the Stock on a given date means (i) if the Stock is
listed or admitted to trading on any stock exchange, the closing price on the
business day prior to such date as reported by such stock exchange (for example,
on its official web site, such as www.nyse.com), or if there is no trading of
Common Stock on such date, such closing price on the next preceding date on
which there was trading in such shares, (ii) if the Common Stock is not listed
or admitted to trading on a stock exchange, the mean between the lowest reported
bid price and highest reported ask price of the Common Stock on such date in the
over-the-counter market, as reported by such over-the-counter market (for
example, on its official web site, such as www.otcbb.com), or if no official
report exists, as reported by any publication of general circulation selected by
the Company that regularly reports the market price of the shares of Stock in
such market, or (iii) if the Common Stock is neither listed on an established
securities exchange, national market system or automated quotation system nor
regularly quoted by a recognized securities dealer, its Fair Market Value shall
be established by the Committee with respect to such date.

“GAAP” is defined in Section 10.

“Incentive Stock Option” means any Stock Option designated and qualified as an
“incentive stock option” as defined in Section 422 of the Code.

“Non-Employee Director” means a member of the Board who qualifies as a
“Non-Employee Director” as defined in Rule 16(b)-3 promulgated under the
Exchange Act or any successor definition thereof adopted by the Board.

“Non-Qualified Stock Option” means any Stock Option that is not an Incentive
Stock Option.

“Option” or “Stock Option” means any option to purchase shares of Stock granted
pursuant to Section 5.

“Option Award” or “Stock Option Award” means any Award granted pursuant to
Section 5.

“Outside Director” means a member of the Board who qualifies as an outside
director within the meaning of Section 162(m) of the Code.

“Parent” means any corporation (other than the Company) in an unbroken chain of
corporations ending with the Company, if each of the corporations other than the
Company owns stock possessing 50% or more of the total combined voting power of
all classes of stock in one of the other corporations in such chain. A
corporation that attains the status of a Parent on a date after the adoption of
the Plan shall be considered a Parent commencing as of such date.

 



--------------------------------------------------------------------------------

“Performance-based Award” is defined in Section 10.

“Performance Criteria” is defined in Section 10(a).

“Performance Cycle” means one or more periods of time, which may be of varying
and overlapping durations, as the Administrator may select, over which the
attainment of one or more performance criteria will be measured for the purpose
of determining a grantee’s right to and the payment of a Restricted Stock Award
or Restricted Stock Unit Award.

“Plan” is defined in the introductory paragraph of this Section 1.

“Restricted Stock” is defined in Section 7(a).

“Restricted Stock Award” means any Award granted pursuant to Section 7.

“Restricted Stock Unit Award” means any Award granted pursuant to Section 8.

“Sale Agreement” is defined in Section 3(g)(i).

“Sale Event” means the consummation of any of the following:

(a) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) other than the Company, any of
its Subsidiaries, an employee benefit plan maintained by the Company or a
“person” who, prior to such transaction, directly or indirectly controls, is
controlled by, or is under common control with, the Company (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of a majority of the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors;

(b) the sale of all or substantially all of the business or assets of the
Company; or

(c) the consummation of a merger, consolidation or similar form of corporate
transaction involving the Company that requires the approval of the Company’s
stockholders, whether for such transaction or the issuance of securities in the
transaction (a “Business Combination”), if immediately following such Business
Combination:

(x) a Person is or becomes the beneficial owner, directly or indirectly, of a
majority of the combined voting power of the outstanding voting securities
eligible to elect

directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation), or

(y) the Company’s stockholders immediately prior to the Business Combination
thereafter cease to beneficially own, directly or indirectly, a majority of the
combined voting power of the outstanding voting securities eligible to elect
directors of the Parent Corporation in substantially the same proportions as
their ownership of the Company immediately prior to the Business Combination
(or, if there is no Parent Corporation, the Surviving Corporation). “Surviving
Corporation” shall mean the corporation resulting from a Business Combination,
and “Parent Corporation” shall mean the ultimate parent corporation that
directly or indirectly has beneficial ownership of a majority of the combined
voting power of the then outstanding voting securities of the Surviving
Corporation entitled to vote generally in the election of directors.

“Section 409A” means Section 409A of the Code and the regulations and other
guidance promulgated thereunder.

“Stock” means the Company’s common stock, par value $.01 per share, subject to
adjustments pursuant to Section 3.

“Stock Appreciation Right” means any Award granted pursuant to Section 6.

“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company, if each of the corporations other
than the last corporation in the unbroken chain owns stock possessing 50% or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain. A corporation that attains the status of a
Subsidiary on a date after the adoption of the Plan shall be considered a
Subsidiary commencing as of such date.

“Substitute Award” means any Award granted pursuant to Section 3(h).

“Ten Percent Owner” means an employee who owns or is deemed to own (by reason of
the attribution rules of Section 424(d) of the Code) more than 10 percent of the
combined voting power of all classes of stock of the Company or any Parent or
subsidiary corporation within the meaning of Section 424(f) of the Code.

“Unrestricted Stock Award” means any Award granted pursuant to Section 9.

 



--------------------------------------------------------------------------------

SECTION 2. ADMINISTRATION OF PLAN; ADMINISTRATOR AUTHORITY TO SELECT GRANTEES
AND DETERMINE AWARDS

 

 

(a) Committee. The Plan shall be administered by either the Board or the
Committee (the “Administrator”). The Board shall have discretion to determine
whether or not it intends the Plan (and actions thereunder) to comply with the
exemption requirements of Rule 16b-3 promulgated under the Exchange Act and
Section 162(m) of the Code or either of them. However, if the Board intends to
satisfy such exemption requirements, with respect to Awards to any Covered
Employee and with respect to any grantee subject to Section 16 of the Exchange
Act, the Committee, as applicable, shall be a compensation committee of the
Board that at all times consists solely of two or more Non-Employee Directors
who are also Outside Directors.

(b) Powers of Administrator. The Administrator shall have the power and
authority to grant Awards consistent with the terms of the Plan, including the
power and authority:

(i) to select the individuals to whom Awards may from time to time be granted;

(ii) to determine the time or times of grant, and the extent, if any, of
Incentive Stock Options, Non-Qualified Stock Options, Stock Appreciation Rights,
Restricted Stock Awards, Restricted Stock Unit Awards and Unrestricted Stock
Awards, or any combination of the foregoing, granted to any one or more
grantees;

(iii) to determine the number of shares of Stock to be covered by any Award;

(iv) to determine and modify from time to time the terms and conditions,
including restrictions, not inconsistent with the terms of the Plan, of any
Award, which terms and conditions may differ among individual Awards and
grantees, and to approve the form of written instruments evidencing the Awards;

(v) to accelerate at any time the exercisability or vesting of all or any
portion of any Award, including in the event of death or disability;

(vi) subject to the provisions of Section 5(c), to extend at any time the period
in which Stock Options may be exercised; and

(vii) at any time to adopt, alter and repeal such rules, guidelines and
practices for administration of the Plan and for its own acts and proceedings as
it shall deem advisable; to interpret the terms and provisions of the Plan and
any Award (including related written instruments); to make all determinations it
deems advisable for the administration of the Plan; to decide all disputes
arising in connection with the Plan; and to otherwise supervise the
administration of the Plan.

All decisions and interpretations of the Administrator shall be binding on all
persons, including the Company and Plan grantees.

(c) Delegation of Authority to Grant Awards. The Administrator, in its
discretion, may delegate to the Chief Executive Officer of the Company all or
part of the Administrator’s authority and duties with respect to the granting of
Awards to individuals who are not subject to the reporting and other provisions
of Section 16 of the Exchange Act or Covered Employees. Any such delegation by
the Administrator shall include a limitation as to the amount of Awards that may
be granted during the period of the delegation and shall contain guidelines as
to the material terms and conditions of the Awards that are consistent with the
terms of this Plan. The Administrator may revoke or amend the terms of a
delegation at any time but such action shall not invalidate any prior actions of
the Administrator’s delegate that were consistent with the terms of the Plan.

(d) Indemnification. Neither the Board nor the Committee, nor any member of
either or any delegate thereof, shall be liable for any act, omission,
interpretation, construction, or determination made in good faith in connection
with the Plan, and the members of the Board and the Committee (and any delegate
thereof) shall be entitled in all cases to indemnification and reimbursement by
the Company in respect of any claim, loss, damage or expense (including, without
limitation, reasonable attorneys’ fees) arising or resulting therefrom to the
fullest extent permitted by law and/or under any directors’ and officers’
liability insurance coverage that may be in effect from time to time and/or any
indemnification agreement between such individual and the Company.

 



--------------------------------------------------------------------------------

SECTION 3. STOCK ISSUABLE UNDER THE PLAN; MERGERS; SUBSTITUTION

 

 

(a) Stock Issuable. Subject to adjustment as provided in this Section 3, a total
of 3,165,776 shares of Stock shall be authorized for Awards granted under the
Plan less one (1) share for every one (1) share granted under the Company’s
Previous Equity Plan after February 22, 2017. After stockholder approval of this
Plan, no awards may be granted under the Company’s Previous Equity Plan.

(b) Add-Back of Certain Shares. If (i) any shares of Stock subject to an Award
are forfeited, an Award expires or otherwise terminates without issuance of
shares of Stock, or an Award is settled for cash (in whole or in part) or
otherwise does not result in the issuance of all or a portion of the shares of
Stock subject to such Award (including on payment in shares of Stock on exercise
of a Stock Appreciation Right), such shares of Stock shall, to the extent of
such forfeiture, expiration, termination, cash settlement or non-issuance, be
added to the shares of Stock available for grant under the Plan on a one-for-one
basis or (ii) after February 22, 2017 any shares of Stock subject to an award
under the Company’s Previous Equity Plan are forfeited, an award under the
Company’s Previous Equity Plan expires or otherwise terminates without issuance
of such shares of Stock, or an award under the Company’s Previous Equity Plan is
settled for cash (in whole or in part), or otherwise does not result in the
issuance of all or a portion of the shares of Stock subject to such award
(including on payment in shares of Stock on exercise of a stock appreciation
right), then, in each such case, the shares of Stock subject to the award under
the Company’s Previous Equity Plan shall, to the extent of such forfeiture,
expiration, termination, cash settlement or non-issuance, be added to the shares
of Stock available for grant under the Plan on a one-for-one basis.

In the event that (i) any Option or other Award granted hereunder is exercised
through the tendering of shares of Stock (either actually or by attestation) or
by the withholding of shares of Stock by the Company, or (ii) withholding tax
liabilities arising from such Option or other Award are satisfied by the
tendering of shares of Stock (either actually or by attestation) or by the
withholding of shares of Stock by the Company, then, in each such case, the
shares of Stock so tendered or withheld shall be added to the shares of Stock
available for grant under the Plan on a one-for-one basis. In the event that
after February 22, 2017 (i) any option or award the Company’s Previous Equity
Plan is exercised through the tendering of shares of Stock (either actually or
by attestation) or by the withholding of shares of Stock by the Company, or
(ii) withholding tax liabilities arising from such options or awards are
satisfied by the tendering of shares of Stock (either actually or by
attestation) or by the withholding of shares of Stock by the Company, then, in
each such case, the shares of Stock so tendered or withheld shall be added to
the shares of Stock available for grant under the Plan on a one-for-one basis.

(c) Intentionally Omitted.

(d) Individual Limitations. Subject to adjustment as provided in this Section 3,
shares of Stock may be issued under this Plan up to such maximum number pursuant
to any type of Award; provided, however, that Stock Options or Stock
Appreciation Rights with respect to no more than 1,000,000 shares of Stock each
may be granted to any one individual grantee during any one calendar year
period. In addition, no more than 1,000,000 shares of Stock may be issued
pursuant to the Plan as Incentive Stock Options. No Non-Employee Director may be
granted, in any calendar year, Awards with a grant date fair value of more than
$500,000. Grant date fair value is determined as of the grant date of the Award
in accordance with Financial Accounting Standards Board Accounting Standards
Codification Topic 718 (or any successor thereto).

(e) Character of Shares. Any shares of Stock issued hereunder may consist, in
whole or in part, of authorized and unissued shares, treasury shares or shares
purchased in the open market or otherwise.

(f) Changes in Stock. Subject to Section 3(g) hereof, if, as a result of any
reorganization, recapitalization, reclassification, stock dividend, stock split,
reverse stock split, extraordinary cash dividend or other similar change in the
Company’s capital stock, the outstanding shares of Stock are increased or
decreased or are exchanged for a different number or kind of shares or other
securities of the Company, or additional shares or new or different shares or
other securities of the Company or other non-cash assets are distributed with
respect to such shares of Stock or other securities, or, if, as a result of any
merger or consolidation, or sale of all or substantially all of the assets of
the Company, the outstanding shares of Stock are converted into or exchanged for
a different number or kind of securities of the Company or any successor entity
(or a parent or Subsidiary thereof), the Administrator shall make an appropriate
or proportionate adjustment in (i) the maximum number of shares reserved for
issuance under the Plan, (ii) the number of shares of Stock underlying Stock
Options or Stock Appreciation Rights that can be granted to any one individual
grantee and the maximum number of shares of Stock that may be granted under a
Performance-based Award or that underlie Incentive Stock Options, (iii) the
number and kind of shares or other securities subject to any then outstanding
Awards, (iv) the repurchase price, if any, per share of Stock subject to each
outstanding Restricted Stock Award, and (v) the price for each share of Stock
subject to any then outstanding Stock Options and Stock Appreciation Rights,
without changing the aggregate exercise price (i.e., the exercise price
multiplied by the number of Stock Options and Stock Appreciation Rights) as to
which such Stock Options and Stock Appreciation Rights remain exercisable. The
adjustment by the

 



--------------------------------------------------------------------------------

Administrator shall be final, binding and conclusive. No fractional shares of
Stock shall be issued under the Plan resulting from any such adjustment, but the
Administrator in its discretion may make a cash payment in lieu of fractional
shares.

The Administrator shall also adjust the number of shares of Stock subject to
outstanding Awards and the exercise price and the terms of outstanding Awards in
a proportionate manner to take into consideration material changes in accounting
practices or principles, extraordinary dividends, acquisitions or dispositions
of stock or property or any other similar event to avoid distortion in the
operation of the Plan, provided that no such adjustment shall be made in the
case of a Stock Option or Stock Appreciation Right, without the consent of the
grantee, if it would constitute an adverse modification, extension or renewal of
the Option within the meaning of Section 424(h) of the Code.

(g) Sale Event.

(i) If the Company is a party to a Sale Event, outstanding Awards shall be
subject to the applicable agreement of merger, reorganization, or sale of assets
(the “Sale Agreement”). The Sale Agreement need not treat all Awards in an
identical manner, and it will provide for one or more of the following with
respect to each Award:

(A) The continuation of the Award by the Company (if the Company is the
surviving corporation).

(B) The assumption of the Award by the surviving corporation or its parent and,
with respect to an Award that is subject to Section 409A, in a manner that
complies with Section 424(a) of the Code (whether or not the Award is an
Incentive Stock Option).

(C) The substitution of the Award by the surviving corporation or its parent
with a new Award, and with respect to an Award that is subject to Section 409A,
in a manner that complies with Section 424(a) of the Code (whether or not the
Award is an Incentive Stock Option).

(D) Full exercisability of an Option, full vesting of the shares of Stock
subject to an Option and/or full vesting of all other Awards, followed by the
cancellation of the Option or Award. The full exercisability of an Option, full
vesting of the shares of Stock subject to the Option and/or full vesting of all
other Awards may be contingent on the closing of such Sale Event. The grantee
will be able to exercise an Option during a period of not less than fifteen
(15) full business days preceding the effective date of such Sale Event, unless
a shorter period is required to permit a timely closing of such Sale Event and
such shorter period still offers the grantee a reasonable opportunity to
exercise an Option. Any exercise of an Option during such period may be
contingent on the closing of such Sale Event. Notwithstanding the foregoing, if
an Award’s vesting or

grant is based on the achievement of Performance Criteria then the Administrator
may accelerate vesting or grant as to (1) the target number of shares of Stock
that would be vested or awarded upon the achievement of such Performance
Criteria, (2) the pro-rata amount (based on the number of days from the date of
grant to the date of the Sale Event divided by the number of days in the
applicable Performance Cycle) of the shares of Stock subject to the Award or
grant of an Award, but only if the vesting or grant of the Award will not be
determined based on actual results of the achievement of the Performance
Criteria, (3) if set forth in the Award agreement, application of the
performance criteria as of the date of the Sale Event or (iv) any other manner
set forth in the applicable Award agreement.

(E) A payment to the grantee equal to the excess of (1) the Fair Market Value of
the shares of Stock subject to the Award as of the effective date of such merger
or consolidation over (2) the exercise price or purchase price of shares of
Stock, as the case may be, subject to the Award in connection with the
cancellation of the Award. Such payment will be made in the form of cash, cash
equivalents, or securities of the surviving corporation or its parent with a
Fair Market Value equal to the required amount. The successor corporation may
provide substantially similar consideration to grantees as was provided to
stockholders (after taking into account the existing provisions of the Awards).
Subject to Section 409A, such payment may be made in installments and may be
deferred until the date or dates when the Award would have become exercisable or
such shares of Stock would have vested. The amount of such payment initially
will be calculated without regard to whether or not the Award is then
exercisable or such shares of Stock are then vested. However, such payment may
be subject to vesting based on the grantee’s continuing service as an employee,
consultant or director. In addition, any escrow, holdback, earn-out or similar
provisions in the Sale Agreement may apply to such payment to the same extent
and in the same manner as such provisions apply to the holders of shares of
Stock. If the exercise price of the shares of Stock subject to an Option exceeds
the Fair Market Value of such shares of Stock, then the Option may be cancelled
without making a payment to the grantee. For purposes of this subsection, the
Fair Market Value of any security will be determined without regard to any
vesting conditions that may apply to such security.

(ii) For the purposes of this subsection (g), the Award shall be considered
assumed if, following the Sale Event, the Stock Option, Restricted Stock or
other right confers the right to purchase or receive, for each share of Stock
subject to the Award immediately prior to the Sale Event,

 



--------------------------------------------------------------------------------

the consideration (whether stock, cash, or other securities or property)
received in the Sale Event by holders of Stock for each share of Stock held on
the effective date of the transaction (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding shares of Stock); provided, however, that if such consideration
received in the Sale Event is not solely common stock of the successor
corporation or its parent, the Administrator may, with the consent of the
successor corporation, provide for the consideration to be received upon the
exercise of the Award, for each share of Stock subject to the Award, to be
solely common stock of the successor corporation or its parent equal in fair
market value to the per share consideration received by holders of Stock in the
Sale Event.

(iii) The Company shall have the discretion to provide in each Award agreement
other terms and conditions that relate to (A) vesting of the Award in the event
of a Sale Event, and (B) assumption of such Awards or issuance of comparable
securities or new incentives in the event of a Sale Event. The aforementioned
terms and conditions may vary in each Award agreement, and may be different from
and have precedence over the provisions set forth in this Section 3(g). The
Company is not required to treat all Awards in an identical manner.

(h) Substitute Awards. The Administrator may grant “Substitute Awards” under the
Plan in substitution for stock and stock-based awards held by employees,
directors or

other key persons of another corporation in connection with the merger or
consolidation of the employing corporation with the Company or a Subsidiary or
the acquisition by the Company or a Subsidiary of property or stock of the
employing corporation. The Administrator may direct that the Substitute Awards
be granted on such terms and conditions as the Administrator considers
appropriate in the circumstances. Substitute Awards shall not reduce the shares
authorized for grant under the Plan or the applicable limitations for grant to a
grantee under Section 3(d) or 10(d), nor shall shares subject to a Substitute
Award again be available for Awards under the Plan to the extent of any
forfeiture, expiration or cash settlement as provided in paragraph (b) above.

(i) No Dividends Payable with Respect to Unvested Awards. Notwithstanding
anything herein to the contrary, with respect to any Award under this Plan, no
dividends (or dividend equivalents) shall be payable with respect to any shares
of Stock underlying an Award until such Award (or the applicable part of the
Award) has vested. Notwithstanding the foregoing, a grantee shall have the right
to the accrual of dividends (or dividend equivalents) on the unvested portion of
an Award that may be payable (either in (A) cash, (B) like-kind property as that
subject to the applicable dividend, if not cash, (C) the form of a dividend
equivalent increase in the number of shares of Stock issuable upon vesting, or
(D) a combination of the foregoing) upon the vesting of the Award (or subject
portion thereof).

 

 

SECTION 4. ELIGIBILITY

 

 

Grantees under the Plan will be such officers and other employees, directors and
key persons (including consultants and prospective employees) of the Company and
its

Subsidiaries as are selected from time to time by the Administrator in its
discretion.

 

 

SECTION 5. STOCK OPTIONS

 

 

(a) Grant of Stock Options. Any Stock Option granted under the Plan shall be in
such form as the Administrator may from time to time approve. The grant of a
Stock Option Award is contingent on the grantee executing an Award agreement in
respect thereof as soon as reasonably practicable and in no event later than 45
days after the date of grant. Subject to any limitations within the Plan, the
terms and conditions of each such agreement shall be determined by the
Administrator, and such terms and conditions may differ among individual Awards
and grantees.

Stock Options granted under the Plan may be either Incentive Stock Options or
Non-Qualified Stock Options. Incentive Stock Options may be granted only to
employees of the Company or any “subsidiary corporation” within the meaning of
Section 424(f) of the Code. To the extent that any Option does not qualify as an
Incentive Stock Option, it shall be

deemed a Non-Qualified Stock Option. Stock Options granted pursuant to this
Section 5 shall be subject to the following terms and conditions and shall
contain such additional terms and conditions, not inconsistent with the terms of
the Plan, as the Administrator shall deem desirable. If the Administrator so
determines, Stock Options may be granted in lieu of cash compensation at the
optionee’s election, subject to such terms and conditions as the Administrator
may establish.

(b) Exercise Price. The exercise price per share for the Stock covered by a
Stock Option granted pursuant to this Section 5 shall be determined by the
Administrator at the time of grant but shall not be less than the Fair Market
Value on the date of grant. In the case of an Incentive Stock Option that is
granted to a Ten Percent Owner, the option price of such Incentive Stock Option
shall be not less than 110 percent of the Fair Market Value on the grant date.

 



--------------------------------------------------------------------------------

(c) Option Term. The term of each Stock Option shall be fixed by the
Administrator, but no Stock Option shall be exercisable more than ten years
after the date the Stock Option is granted. In the case of an Incentive Stock
Option that is granted to a Ten Percent Owner, the term of such Stock Option
shall be no more than five years from the date of grant.

(d) Exercisability; Rights of a Stockholder. Stock Options shall become
exercisable after vesting at such time or times, whether or not in installments,
as shall be determined by the Administrator at or after the grant date. The
Administrator may at any time accelerate the exercisability of all or any
portion of any Stock Option. An optionee shall have the rights of a stockholder
only as to shares of Stock acquired upon the exercise of a Stock Option and not
as to unexercised Stock Options.

(e) Method of Exercise. Stock Options may be exercised in whole or in part, by
giving written notice of exercise to the Company, specifying the number of
shares of Stock to be purchased. Payment of the purchase price may be made by
one or more of the following methods to the extent provided in the Option Award
agreement or as approved by the Committee:

(i) In cash, by certified or bank check or other instrument acceptable to the
Administrator;

(ii) Through the delivery (or attestation to the ownership) of shares of Stock
that have been purchased by the optionee on the open market or that are
beneficially owned by the optionee and are not then subject to restrictions
under any Company plan. Such surrendered shares shall be valued at Fair Market
Value on the exercise date. To the extent required to avoid variable accounting
treatment under applicable accounting rules, such surrendered shares of Stock
shall have been owned by the optionee for at least six months;

(iii) By the optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company for the
purchase price; provided that if optionee chooses

to pay the purchase price as so provided, the optionee and the broker shall
comply with such procedures and enter into such agreements of indemnity and
other agreements as the Administrator shall prescribe as a condition of such
payment procedure;

(iv) By reduction in the number of shares of Stock otherwise deliverable upon
exercise of such Option with a Fair Market Value equal to (1) the aggregate
option exercise price at the time of exercise, plus (2) the amount necessary to
cover any tax withholding in respect of the exercise; or

(v) Any combination of the foregoing methods.

Payment instruments will be received subject to collection. The transfer to the
optionee on the records of the Company or of the transfer agent of the shares of
Stock to be purchased pursuant to the exercise of a Stock Option will be
contingent upon receipt from the optionee (or a purchaser acting in his stead in
accordance with the provisions of the Stock Option) by the Company of the full
purchase price for such shares and the fulfillment of any other requirements
contained in the Option Award agreement or applicable provisions of laws
(including the satisfaction of any withholding taxes that the Company is
obligated to withhold with respect to the optionee). If an optionee chooses to
pay the purchase price by previously-owned shares of Stock through the
attestation method, the number of shares of Stock transferred to the optionee
upon the exercise of the Stock Option shall be net of the number of shares of
Stock attested to.

(f) Annual Limit on Incentive Stock Options. To the extent required for
“incentive stock option” treatment under Section 422 of the Code, the aggregate
Fair Market Value (determined as of the time of grant) of the shares of Stock
with respect to which Incentive Stock Options granted under this Plan and any
other plan of the Company (or its Parent, if any, or any “subsidiary
corporation” within the meaning of Section 424(f) of the Code) become
exercisable for the first time by an optionee during any calendar year shall not
exceed $100,000. To the extent that any Stock Option exceeds this limit, it
shall constitute a Non-Qualified Stock Option.

 

 

SECTION 6. STOCK APPRECIATION RIGHTS

 

 

(a) Nature of Stock Appreciation Rights. Stock Appreciation Rights entitle the
recipient to receive shares of Stock having a value equal to the excess of the
Fair Market Value of the Stock on the date of exercise over the exercise price
of the Stock Appreciation Rights multiplied by the number of shares of Stock
with respect to which the Stock Appreciation Rights shall have been exercised.

(b) Grant and Exercise of Stock Appreciation Rights. Stock Appreciation Rights
may be granted by the Administrator in tandem with, or independently of, any
Stock Option granted pursuant to Section 5 of the Plan. In the case of a Stock

Appreciation Right granted in tandem with a Non-Qualified Stock Option, such
Stock Appreciation Right may be granted either at or after the time of the grant
of such Option. In the case of a Stock Appreciation Right granted in tandem with
an Incentive Stock Option, such Stock Appreciation Right may be granted only at
the time of the grant of the Stock Option.

A Stock Appreciation Right or applicable portion thereof granted in tandem with
a Stock Option shall terminate and no longer be exercisable upon the termination
or exercise of the related Stock Option.

 



--------------------------------------------------------------------------------

(c) Terms and Conditions of Stock Appreciation Rights. The grant of a Stock
Appreciation Right is contingent on the grantee executing an Award agreement in
respect thereof as soon as reasonably practicable and in no event later than 45
days after the date of grant. The terms and conditions of each such agreement
shall be determined by the Administrator, and such terms and conditions may
differ among individual Awards and grantees, subject to any limitations within
the Plan, including the following:

(i) The exercise price of a Stock Appreciation Right shall not be less than the
Fair Market Value of a share of Stock on the date of grant (or more than the
option exercise price

per share, if the Stock Appreciation Right is granted in tandem with a Stock
Option).

(ii) Stock Appreciation Rights granted in tandem with Options shall be
exercisable at such time or times and to the extent that the related Stock
Options shall be exercisable.

(iii) Upon exercise of a Stock Appreciation Right, the applicable portion of any
related Option shall be surrendered.

(iv) No Stock Appreciation Right shall be exercisable more than ten years after
the date the Stock Appreciation Right was granted.

 

 

SECTION 7. RESTRICTED STOCK AWARDS

 

 

(a) Nature of Restricted Stock Awards. A Restricted Stock Award is an Award
entitling the recipient to acquire, at such purchase price (which may be equal
or greater than the Stock’s par value) as determined by the Administrator,
shares of Stock subject to such restrictions and conditions as the Administrator
may determine at the time of grant (“Restricted Stock”). Conditions may be based
on continuing employment (or other service relationship) and/or achievement of
pre-established performance goals and objectives. The grant of a Restricted
Stock Award is contingent on the grantee executing the Restricted Stock Award
agreement as soon as reasonably practicable and in no event later than 45 days
after the date of grant. The terms and conditions of each such agreement shall
be determined by the Administrator, and such terms and conditions may differ
among individual Awards and grantees.

(b) Rights as a Stockholder. Upon execution of a written instrument setting
forth the Award and payment of any applicable purchase price, a grantee shall
have the rights of a stockholder with respect to the voting of the Restricted
Stock, subject to the limitations set forth in Section 3(i) and such other
conditions contained in the written instrument evidencing the Restricted Stock
Award.

Unless the Administrator shall otherwise determine, (i) uncertificated
Restricted Stock shall be accompanied by a notation on the records of the
Company or the transfer agent to the effect that they are subject to forfeiture
until such Restricted Stock is vested as provided in Section 7(d) below, and
(ii) certificated Restricted Stock shall remain in the possession of the Company
until such Restricted Stock is vested as provided in Section 7(d) below, and the
grantee shall be required, as a condition of the grant, to deliver to the
Company such instruments of transfer as the Administrator may prescribe.

(c) Restrictions. Restricted Stock may not be sold, assigned, transferred,
pledged, or otherwise encumbered or disposed of except as specifically provided
herein or in the Restricted

Stock Award agreement. Except as may otherwise be provided by the Administrator
either in the Award agreement or, subject to Section 15 below, in writing after
the Award agreement is issued, if any, if a grantee’s employment (or other
service relationship) with the Company and its Subsidiaries terminates for any
reason, any Restricted Stock that has not vested at the time of termination
shall automatically and without any requirement of notice to such grantee from
or other action by, or on behalf of, the Company be deemed to have been
reacquired by the Company at its original purchase price from such grantee or
such grantee’s legal representative simultaneously with such termination of
employment (or other service relationship), and thereafter shall cease to
represent any ownership of the Company by the grantee or rights of the grantee
as a stockholder. Following such deemed reacquisition of unvested Restricted
Stock that are represented by physical certificates, a grantee shall surrender
such certificates to the Company upon request without consideration.

(d) Vesting of Restricted Stock. The Administrator at the time of grant shall
specify the date or dates and/or the attainment of pre-established performance
goals, objectives, and other conditions on which the non-transferability of the
shares of Restricted Stock and the Company’s right of repurchase or forfeiture
shall lapse. Subsequent to such date or dates and/or the attainment of such
pre-established performance goals, objectives, and other conditions, the shares
of Restricted Stock on which all restrictions have lapsed shall no longer be
Restricted Stock and shall be deemed “vested.” Except as may otherwise be
provided by the Administrator either in the Award agreement or, subject to
Section 15 below, in writing after the Award agreement is issued, a grantee’s
rights in any shares of Restricted Stock that have not vested shall
automatically terminate upon the grantee’s termination of employment (or other
service relationship) with the Company and its Subsidiaries and such shares of
Restricted Stock shall be subject to the provisions of Section 7(c) above.

 



--------------------------------------------------------------------------------

SECTION 8. RESTRICTED STOCK UNIT AWARDS

 

 

(a) Nature of Restricted Stock Unit Awards. A Restricted Stock Unit Award is an
Award of a right to receive an equivalent of one or more shares of Stock, which
value may be paid to the grantee in cash, shares of Stock or a combination of
both as set forth in the Restricted Stock Unit Award agreement and as the
Committee determines in its sole discretion, and subject to restrictions and
conditions as the Administrator may determine at the time of grant. Restricted
stock units do not constitute a share of Stock nor do they represent any
ownership interest in the Company. Notwithstanding the foregoing, any settlement
of a Restricted Stock Unit Award resulting in a fractional share of Stock shall
settle such fractional share of Stock in cash. Conditions may be based on
continuing employment (or other service relationship) and/or achievement of
pre-established performance goals and objectives. The grant of a Restricted
Stock Unit Award is contingent on the grantee executing a Restricted Stock Unit
Award agreement as soon as reasonably practicable and in no event later than 45
days after the date of grant. The terms and conditions of each such agreement
shall be determined by the Administrator, and such terms and conditions may
differ among individual Awards and grantees.

(b) Election to Receive Restricted Stock Unit Awards in Lieu of Compensation.
The Administrator may, in its sole discretion, permit a grantee to elect to
receive a portion of future cash

compensation otherwise due to such grantee in the form of a Restricted Stock
Unit Award. Any such election shall be made in writing and shall be delivered to
the Company no later than the date specified by the Administrator and in
accordance with Section 409A and such other rules and procedures established by
the Administrator. The Administrator shall have the sole right to determine
whether and under what circumstances to permit such elections and to impose such
limitations and other terms and conditions thereon as the Administrator deems
appropriate. Any such deferred compensation shall be converted to a fixed number
of restricted stock units based on the Fair Market Value of Stock on the date
the compensation would otherwise have been paid to the grantee but for the
deferral.

(c) Rights as a Stockholder. During the deferral period, a grantee shall have no
rights as a stockholder.

(d) Termination. Except as may otherwise be provided by the Administrator either
in the Award agreement or, subject to Section 15 below, in writing after the
Award agreement is issued, a grantee’s right in all restricted stock units under
a Restricted Stock Unit Award that have not vested shall automatically terminate
upon the grantee’s termination of employment (or cessation of service
relationship) with the Company and its Subsidiaries for any reason.

 

 

SECTION 9. UNRESTRICTED STOCK AWARDS

 

 

The Administrator may, in its sole discretion, grant (or sell at par value or
such higher purchase price determined by the Administrator) an Unrestricted
Stock Award to any grantee pursuant to which such grantee may receive shares of
Stock

free of any restrictions under the Plan. Unrestricted Stock Awards may be
granted in respect of past services or other valid consideration, or in lieu of
cash compensation due to such grantee.

 

 

SECTION 10. PERFORMANCE-BASED AWARDS TO COVERED EMPLOYEES

 

 

Notwithstanding anything to the contrary contained herein, if any Restricted
Stock Award or Restricted Stock Unit Award granted to a Covered Employee is
intended to qualify as “Performance-based Compensation” under Section 162(m) of
the Code and the regulations promulgated thereunder (a “Performance-based
Award”), such Award shall be made by the Committee (properly comprised of
Outside Directors) and comply with the provisions set forth below:

(a) Performance Criteria. The performance criteria (“Performance Criteria”) used
in performance goals governing Performance-based Awards granted to Covered
Employees may include any, a combination of some or all of the following
objectives, described as such objectives relate to Company-wide objectives or of
the Subsidiary, division, department or function with the Company or Subsidiary
in which the Covered Employee is employed or for which he or

she bears some responsibility: (i) market value; (ii) book value; (iii) earnings
or earnings per share (either basic or diluted), in each case, either before or
after taxes (and as may be objectively adjusted as determined by the Committee,
including, without limitation, adjustments for stock compensation expense,
integration expenses, incentive awards recorded in the Company’s financial books
and records, including annual and long-term incentive awards, extraordinary
legal costs (including damages, settlements and attorneys’ fees), changes in
United States Generally Accepted Accounting Principles (“GAAP”) treatment of
revenue or expenses, discontinued operations, goodwill and other identified
asset impairments, depreciation and amortization, and expenses resulting from
severance arrangements with terminated employees); (iv) market share;
(v) operating profit; (vi) net income; (vii) cash flow; (viii) return on capital
or invested capital; (ix) return on assets; (x) return on equity; (xi) margins;

 



--------------------------------------------------------------------------------

(xii) total shareholder return; (xiii) sales or product volume growth;
(xiv) productivity improvement or ratios; (xv) costs or expenses; (xvi) net debt
reduction; (xvii) earnings before interest, taxes, depreciation and amortization
(and other objective adjustments as may be determined by the Committee,
including, without limitation, stock compensation expense, integration expenses,
incentive awards recorded in the Company’s financial books and records,
including annual and long-term incentive awards, extraordinary legal costs
(including damages, settlements and attorneys’ fees), changes in GAAP treatment
of revenue or expenses, discontinued operations, goodwill and other identified
asset impairments, and expenses resulting from severance arrangements with
terminated employees); (xviii) unit volume; (xix) net sales; (xx) balance sheet
measurements; (xxi) selling, general and administrative expenses (including,
without limitation, SG&A as a percentage of revenue or similar ratios);
(xxii) revenue; (xxiii) the Company’s Stock price or its enterprise value;
(xxiv) completion of acquisitions or business expansion; (xxv) operating income
or (xxvi) any other objective value-based performance measure.

Performance Criteria may be measured in absolute terms or as compared to the
results of a peer group, other group of comparable companies selected by the
Committee, or an index.

For purposes of determining whether any performance objective has been satisfied
under this Section 10(a), the Committee may include or exclude, as applicable,
the effects of the following events that occur during a Performance Cycle:
(a) gains or losses on sales or dispositions, (b) asset write-downs, which may
include without limitation goodwill and other identified intangible asset
impairments, (c) changes in tax law or rate, including the impact on deferred
tax liabilities, (d) the cumulative effect of changes in accounting principles
or changes in accounting policies, including changes in GAAP treatment of
revenue and expenses, (e) events of an “unusual nature” and/or of a type that
indicate “infrequency of occurrence,” as defined in FASB Accounting Standards
Update 2015—01, (f) acquisitions occurring after the start of a Performance
Cycle, integration expenses related to acquisitions, or unbudgeted costs
incurred related to future acquisitions, (g) operations discontinued, divested
or restructured, including severance costs, (h) gains or losses on refinancing
or extinguishment of debt, (i) foreign exchange

gains and losses, (j) all or any portion of litigation expenses (including
attorneys’ fees, court costs and other out-of-pocket expenses), amounts paid as
damages, claim judgments, or settlements, (k) stock compensation expense,
(l) expenses resulting from severance arrangements with terminated employees,
(m) incentive awards recorded in the Company’s financial books and records,
including annual and long-term incentive awards, (n) depreciation and
amortization and (o) any similar objective event or condition specified in such
Award agreement.

(b) Grant of Performance-based Awards. With respect to each Performance-based
Award granted to a Covered Employee, the Committee shall select, within the
first 90 days of a Performance Cycle (or, if shorter, within the maximum period
allowed under Section 162(m) of the Code), the Performance Criteria for such
grant, and the achievement targets with respect to each performance criterion
(including a threshold level of performance below which no amount will become
payable with respect to such Award). Each Performance-based Award will specify
the amount payable, or the formula for determining the amount payable, upon
achievement of the various applicable performance targets. The Performance
Criteria established by the Committee may be (but need not be) different for
each Performance Cycle and different goals may be applicable to
Performance-based Awards to different Covered Employees.

(c) Payment of Performance-based Awards. Following the completion of a
Performance Cycle, the Committee shall review and certify in writing whether,
and to what extent, the Performance Criteria for the Performance Cycle have been
achieved and, if so, to also calculate and certify in writing the amount of the
Performance-based Awards earned for the Performance Cycle. The Committee shall
then determine the actual amount of each Covered Employee’s Performance-based
Award, and, in doing so, may reduce or eliminate the amount of the
Performance-based Award for a Covered Employee if, in its sole judgment, such
reduction or elimination is appropriate.

(d) Maximum Award Payable. The maximum number of shares of Stock subject to a
Performance-based Award that may be granted to any one Covered Employee under
the Plan in a calendar year is 500,000 (subject to adjustment as provided in
Section 3 hereof).

 

 

SECTION 11. TRANSFERABILITY OF AWARDS

 

 

(a) Transferability. Except as provided in Section 11(b) below, during a
grantee’s lifetime, his or her Awards shall be exercisable only by the grantee,
or by the grantee’s legal representative or guardian in the event of the
grantee’s incapacity.

No Awards shall be sold, assigned, transferred or otherwise encumbered or
disposed of by a grantee other than by will or by the laws of descent and
distribution. No Awards shall be subject, in whole or in part, to attachment,
execution, or levy of any kind, and any purported transfer in violation hereof
shall be null and void.

 



--------------------------------------------------------------------------------

(b) Committee Action. Notwithstanding Section 11(a), the Administrator, in its
discretion, may provide either in the Award agreement regarding a given Award or
by subsequent written approval that the grantee (who is an employee or director)
may transfer his or her Awards (other than any Incentive Stock Options) to his
or her immediate family members, to trusts for the benefit of such family
members, or to partnerships in which such family members are the only partners,
provided that the transferee agrees in writing with the Company to be bound by
all of the terms and conditions of this Plan and the applicable Award agreement.

(c) Family Member. For purposes of Section 11(b), “family member” shall mean a
grantee’s child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the

grantee’s household (other than a tenant of the grantee), a trust in which these
persons (or the grantee) have more than 50 percent of the beneficial interest, a
foundation in which these persons (or the grantee) control the management of
assets, and any other entity in which these persons (or the grantee) own more
than 50 percent of the voting interests.

(d) Designation of Beneficiary. Each grantee to whom an Award has been made
under the Plan may designate a beneficiary or beneficiaries to exercise any
Award or receive any payment under any Award payable on or after the grantee’s
death. Any such designation shall be on a form provided for that purpose by the
Administrator and shall not be effective until received by the Administrator. If
no beneficiary has been designated by a deceased grantee, or if the designated
beneficiaries have predeceased the grantee, the beneficiary shall be the
grantee’s estate.

 

 

SECTION 12. TAX WITHHOLDING

 

 

(a) Payment by Grantee. Each grantee shall, no later than the date as of which
the value of an Award or of any Stock or other amounts received thereunder first
becomes includable in the gross income of the grantee for Federal income tax
purposes, pay to the Company, or make arrangements satisfactory to the
Administrator regarding payment of, any Federal, state, or local taxes of any
kind required by law to be withheld by the Company with respect to such income.
The Company and its Subsidiaries shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to the
grantee. The Company’s obligation to deliver evidence of book entry (or stock
certificates) to any grantee is subject to and conditioned on tax withholding
obligations being satisfied by the grantee.

(b) Payment in Stock. Subject to approval by the Administrator, a grantee may
elect to have the Company’s

minimum required tax withholding obligation satisfied (or up to the maximum
required tax withholding obligation satisfied if permitted by the Administrator
in its sole discretion), in whole or in part, by (i) authorizing the Company to
withhold from shares of Stock to be issued pursuant to any Award a number of
shares with an aggregate Fair Market Value (as of the date the withholding is
effected) that would satisfy the withholding amount due, or (ii) transferring to
the Company shares of Stock owned by the grantee with an aggregate Fair Market
Value (as of the date the withholding is effected) that would satisfy the
withholding amount due; provided that if a grantee makes no such election, then
the grantee is deemed to authorize the Company to withhold shares of Stock as
provided under subsection (i) of this Section 12(b) in the amount of the minimum
required tax withholding obligation.

 

 

SECTION 13. ADDITIONAL CONDITIONS APPLICABLE TO NONQUALIFIED DEFERRED
COMPENSATION UNDER SECTION 409A

 

 

If any Stock Option or Stock Appreciation Right under the Plan is
unintentionally granted with an exercise price of less than 100 percent of the
Fair Market Value of the Stock on the date of grant, or such grant is materially
modified and deemed a new grant at a time when the Fair Market Value of the
Stock exceeds the exercise price, or any other Award is otherwise determined to
constitute “nonqualified deferred compensation” within the meaning of
Section 409A (a “409A Award”), the following additional conditions shall apply
and shall supersede any contrary provisions of this Plan or the terms of any
agreement relating to such 409A Award.

(a) Exercise and Distribution. Except as provided in Section 13(b) hereof, no
409A Award shall be exercisable or distributable earlier than upon one of the
following:

(i) Specified Time. A specified time or a fixed schedule set forth in the
written instrument evidencing the 409A Award.

(ii) Separation from Service. Separation from service (within the meaning of
Section 409A) by the 409A Award grantee; provided, however, that if the 409A
Award grantee is a “specified employee” (as defined in Section 409A(a)(2)(B)(1)
of the Code and regulations promulgated thereunder), exercise or distribution
under this

 



--------------------------------------------------------------------------------

Section 13(a)(ii) may not be made before the date that is six months after the
date of separation from service.

(iii) Death. The date of death of the 409A Award grantee.

(iv) Disability. The date the 409A Award grantee becomes Disabled (within the
meaning of Section 13(c)(ii) hereof).

(v) Unforeseeable Emergency. The occurrence of an Unforeseeable Emergency
(within the meaning of Section 13(c)(iii) hereof), but only if the net value
(after payment of the exercise price) of the number of shares of Stock that
become issuable does not exceed the amounts necessary to satisfy such emergency
plus amounts necessary to pay taxes reasonably anticipated as a result of the
exercise, after taking into account the extent to which the emergency is or may
be relieved through reimbursement or compensation by insurance or otherwise or
by liquidation of the grantee’s other assets (to the extent such liquidation
would not itself cause severe financial hardship).

(vi) Change in Control Event. The occurrence of a Change in Control Event
(within the meaning of Section 13(c)(i) hereof), including the Company’s
discretionary exercise of the right to accelerate vesting of such grant upon a
Change in Control Event or to terminate the Plan or any 409A Award granted
hereunder within 12 months of the Change in Control Event; provided that the
rules related to a Plan termination upon a Change in Control Event shall also
apply.

(b) No Acceleration. The payment, settlement or disposition of a 409A Award may
not be accelerated prior to the time specified in Section 13(a) hereof, except
in the case of one of the following events:

(i) Domestic Relations Order. The 409A Award may permit the acceleration of the
exercise or distribution time or schedule to an individual other than the
grantee as may be necessary to comply with the terms of a domestic relations
order (as defined in Section 414(p)(1)(B) of the Code).

(ii) Conflicts of Interest. The 409A Award may permit the acceleration of the
exercise or distribution time or schedule as may be necessary to comply with the
terms of a certificate of divestiture (as defined in Section 1043(b)(2) of the
Code).

(iii) Change in Control Event. The Administrator may exercise the discretionary
right to accelerate the vesting of such 409A Award upon a Change in Control
Event or to terminate the Plan or any 409A Award granted thereunder within 12
months of the Change in Control Event and cancel the 409A Award for
compensation.

(c) Definitions. Solely for purposes of this Section 13 and not for other
purposes of the Plan, the following terms shall be defined as set forth below:

(i) “Change in Control Event” means the occurrence of a change in the ownership
of the Company, a change in

effective control of the Company, or a change in the ownership of a substantial
portion of the assets of the Company (as defined in Section 1.409A-3(i)(5) of
the regulations promulgated under Section 409A).

(ii) “Disabled” means a grantee who (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, (ii) is, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Company or its Subsidiaries, or (iii) is determined to be totally disabled by
the Social Security Administration.

(iii) “Unforeseeable Emergency” means a severe financial hardship to the grantee
resulting from an illness or accident of the grantee, the grantee’s spouse, or a
dependent (as defined in Section 152(a) of the Code) of the grantee, loss of the
grantee’s property due to casualty, or similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the grantee.

(d) Interpretation of Plan to Comply with Section 409A. The Plan is intended to
comply with Section 409A of the Code to the extent subject thereto, and,
accordingly, to the maximum extent permitted, the Plan shall be interpreted and
administered to be in compliance therewith. Any payments described in the Plan
that are due within the “short-term deferral period” as defined in Section 409A
of the Code shall not be treated as deferred compensation unless applicable law
requires otherwise. Notwithstanding anything to the contrary in the Plan, to the
extent required to avoid accelerated taxation and tax penalties under Section
409A of the Code, amounts that would otherwise be payable and benefits that
would otherwise be provided pursuant to the Plan during the six-month period
immediately following the grantee’s termination of service shall instead be paid
on the first payroll date after the six-month anniversary of the grantee’s
separation from service (or his or her death, if earlier). Notwithstanding the
foregoing, neither the Company nor the Administrator shall have any obligation
to take any action to prevent the assessment of any excise tax or penalty on any
grantee under Section 409A of the Code and neither the Company nor the
Administrator will have any liability to any grantee for such tax or penalty.

 



--------------------------------------------------------------------------------

SECTION 14. TRANSFER, LEAVE OF ABSENCE, ETC.

 

 

For purposes of the Plan, the following events shall not be deemed a termination
of employment:

(a) a transfer to the employment of the Company from a Subsidiary or from the
Company to a Subsidiary, or from one Subsidiary to another;

(b) an approved leave of absence for military service or sickness, or for any
other purpose approved by the Company, if the employee’s right to re-employment
is guaranteed either by a statute or by contract or under the

policy pursuant to which the leave of absence was granted or if the
Administrator otherwise so provides in writing, or

(c) any other transfer that the Committee in its sole discretion determines is
not a termination of employment.

Subject to Section 14(b) and (c) above, if the employee’s employer ceases to be
the Company or a Subsidiary, the employee shall be deemed to have terminated
employment for purposes of the Plan.

 

 

SECTION 15. AMENDMENTS AND TERMINATION

 

 

The Board may, at any time, amend or discontinue the Plan and the Administrator
may, at any time, amend or cancel any outstanding Award for the purpose of
satisfying changes in law or for any other lawful purpose, but, unless otherwise
required by law, no such action shall adversely affect in any material respect
rights under any outstanding Award without the grantee’s consent. Except in
connection with a Sale Event involving the Company or a change in Stock (such as
a stock dividend, stock split, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination, or
exchange of shares) as provided in Section 3(f) or 3(g), unless there is
stockholder approval, the terms of outstanding awards may not be amended to
reduce the exercise price of outstanding Options or Stock Appreciation Rights,
and outstanding Options or Stock Appreciation Rights may not be cancelled in
exchange for cash, other awards or Options or Stock Appreciation Rights with an
exercise price that is less than the exercise price of the original Options or
Stock Appreciation Rights. Any material

Plan amendments (other than amendments that curtail the scope of the Plan),
including any Plan amendments that (i) increase the number of shares reserved
for issuance under the Plan, (ii) expand the type of Awards available under,
materially expand the eligibility to participate in, or materially extend the
term of, the Plan, or (iii) materially change the method of determining Fair
Market Value, shall be subject to approval by the Company stockholders entitled
to vote at a meeting of stockholders. In addition, to the extent determined by
the Administrator to be required by the Code to ensure that Incentive Stock
Options granted under the Plan are qualified under Section 422 of the Code or to
ensure that compensation earned under Awards qualifies as “Performance-based
Compensation” under Section 162(m) of the Code, Plan amendments shall be subject
to approval by the Company stockholders entitled to vote at a meeting of
stockholders or to approval of any grantee of such Incentive Stock Options or
Award. Nothing in this Section 15 shall limit the Administrator’s authority to
take any action permitted pursuant to Section 3(g).

 

 

SECTION 16. STATUS OF PLAN

 

 

With respect to the portion of any Award that has not been exercised and any
payments in cash, Stock or other consideration not received by a grantee, a
grantee shall have no rights greater than those of a general creditor of the
Company unless the Administrator shall otherwise expressly determine in
connection with any Award or Awards. In its sole

discretion, the Administrator may authorize the creation of trusts or other
arrangements to meet the Company’s obligations to deliver Stock or make payments
with respect to Awards hereunder, provided that the existence of such trusts or
other arrangements is consistent with the foregoing sentence.

 

 

SECTION 17. GENERAL PROVISIONS

 

 

(a) No Distribution; Compliance with Legal Requirements. The Administrator may
require each person acquiring Stock pursuant to an Award to represent to and
agree with the Company in writing that such person is acquiring the shares
without a view to distribution thereof. No shares of Stock shall be issued
pursuant to an Award until all applicable securities law and other legal and
stock exchange or similar

requirements have been satisfied. The Administrator may require the placing of
such stop-orders and restrictive legends on certificates for Stock and Awards as
it deems appropriate.

(b) Delivery of Stock. Upon exercise of a right granted under this Plan, the
Company shall issue the applicable shares of Stock or pay any amounts due within
a reasonable period of time thereafter.

 



--------------------------------------------------------------------------------

(c) Other Compensation Arrangements; No Employment Rights. Nothing contained in
this Plan shall prevent the Board from adopting other or additional compensation
arrangements, including trusts, and such arrangements may be either generally
applicable or applicable only in specific cases. The adoption of this Plan and
the grant of Awards do not confer upon any employee any right to continued
employment with the Company or any Subsidiary.

(d) Incorporation of Company Policy Restrictions. Option exercises and grant or
settlement of Awards under the Plan shall be subject to the following: (i) the
Company’s insider trading policy and procedures, as in effect from time to time,
(ii) the policies that the Company adopts prior to or after the grant of any
Award under this Plan in connection with applicable Federal, state or local law,
government regulations or stock exchange listing requirements, such as the
Sarbanes-Oxley Act or the Dodd-Frank Act. The action permitted to be taken under
this Section 17(d) is in addition to, and not in lieu of, any and all other
rights of the Administrator or the Company under applicable law and shall apply
notwithstanding anything to the contrary in the Plan.

(e) Clawback; Forfeiture Events. The Committee may specify in an Award agreement
that the grantee’s rights, payments and benefits with respect to an Award shall
be subject to reduction, cancellation, forfeiture or recoupment upon the
occurrence of certain events, in addition to applicable vesting conditions of an
Award. Such events may include, without limitation, breach of non-competition,
non-solicitation, confidentiality, or other restrictive covenants that are
contained in the Award agreement or otherwise applicable to the grantee, or
other conduct by the grantee that is detrimental to the business or reputation
of the Company or its affiliates. Awards may also be subject to recovery under
any law, government regulation, stock exchange listing requirement or

Company policy adopted pursuant to such laws, including without limitation, the
federal securities laws.

(f) No Fractional Shares. No fractional shares of Stock shall be issued or
delivered pursuant to the Plan. The Committee shall determine whether cash,
additional Awards or other securities or property shall be issued or paid in
lieu of fractional shares of Stock or whether any fractional shares should be
rounded, forfeited or otherwise eliminated. In the case of an exercise of Stock
Appreciation Rights, the Company shall aggregate all Stock Appreciation Rights
exercised simultaneously by the grantee in determining any fractional share of
Stock that would remain.

(g) Section 16. It is the intent of the Company that the Plan satisfy, and be
interpreted in a manner that satisfies, the applicable requirements of Rule
16b-3 as promulgated under Section 16 of the Exchange Act so that grantees
subject to Section 16 of the Exchange Act will be entitled to the benefit of
Rule 16b-3, or any other rule promulgated under Section 16 of the Exchange Act,
and will not be subject to short-swing liability thereunder. Accordingly, if the
operation of any provision of the Plan would conflict with the intent expressed
in this Section 17(g), such provision to the extent possible shall be
interpreted and/or deemed amended so as to avoid such conflict unless the
Administrator expressly deems otherwise.

(h) Non-Uniform Treatment. The Committee’s determinations under the Plan need
not be uniform and may be made by it selectively among persons who are eligible
to receive, or actually receive, Awards. Without limiting the generality of the
foregoing, the Committee shall be entitled to make non-uniform and selective
determinations, amendments and adjustments, and to enter into non-uniform and
selective Award agreements.

 

 

SECTION 18. EFFECTIVE DATE OF PLAN

 

 

This Plan shall become effective on the date of approval by the holders of a
majority of the votes cast at a meeting of stockholders at which a quorum is
present. No grants of

Stock Options and other Awards may be made hereunder after the tenth anniversary
of the effective date of this Plan.

 

 

SECTION 19. GOVERNING LAW

 

 

This Plan and all Awards and actions taken thereunder shall be governed by, and
construed in accordance with, the laws of the State of Delaware, applied without
regard to conflict of law principles.


 

 

DATE AMN HEALTHCARE 2017 EQUITY PLAN APPROVED BY BOARD OF DIRECTORS:
February 24, 2017